Citation Nr: 1030159	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to October 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of December 
2007.  In December 2009, the veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).


FINDING OF FACT

Hepatitis C did not have its onset during service, nor did the 
Veteran contract the hepatitis C virus during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in June 
2006, prior to the initial adjudication of the claim, the RO 
notified the Veteran of the information necessary to substantiate 
the service connection claim on appeal, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a relationship 
between his current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  He was also provided with more 
specific information concerning hepatitis C, including a list of 
medically recognized risk factors.  He was provided with a risk 
factor questionnaire, which he was asked to complete and return.  
He was also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board finds that the duty to notify has 
been satisfied.  

As to the duty to assist, the Veteran's VA and service treatment 
records have been obtained.  Identified private medical records 
have been obtained, and the Veteran has not identified or 
authorized the release of any other private records.  The Board 
obtained an opinion from the Veterans Health Administration (VHA) 
in April 2010.  That opinion was based upon consideration of the 
Veteran's prior medical history, including medical records, and 
also described the disability in sufficient detail for the Board 
to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

The Veteran has not identified any other potential sources of 
relevant information or evidence.  He and his representative were 
provided with a copy of an opinion the Board obtained from the 
VHA in April 2010, and provided with 60 days for response; in 
June 2010, the Veteran responded that he had no further argument 
or information to submit.  Thus, the Board finds that all 
necessary notification and development has been accomplished, and 
therefore appellate review may proceed.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish 
service connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship (nexus) between 
the current disability and the in-service disease or injury (or 
in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Service treatment records contain no indication of hepatitis C in 
service, nor does the Veteran contend that he was diagnosed as 
having hepatitis C in service.  Rather, he states that he 
contracted the hepatitis C virus during service, which went 
undiscovered for many years.  He points to two situations in 
service which he believes constituted risk factors for infection 
with the HCV virus.  

First, he states that in November 1960, during basic training, 
immunizations and blood typing were conducted at the same time, 
with the same needles used on everyone.  At his hearing, he 
stated that the immunizations were given with air guns, and that 
they used the same injector although many recruits were bleeding.  

Second, he believes that his hospitalization in March 1961 for an 
appendectomy was a risk factor.  He states that after the 
surgery, he developed an infected wound, and he feels that the 
conditions in the private hospital where the appendectomy was 
performed were not very sanitary.  He also states that he "got 
blood" during this hospitalization.  

Service treatment records do not reflect the methods used for 
immunizations and blood typing.  In March 1961, while on active 
duty, the Veteran was hospitalization in Geneva General Hospital, 
where he underwent an appendectomy for an acute, perforating 
appendicitis.  The operation was performed under general 
anesthesia, and the records contain no mention of any blood 
transfusion.  

There are no post-service medical records on file until a 
November 1999 private laboratory report, which shows that the 
Veteran tested positive for the hepatitis C virus; the 
circumstances under which this test was conducted are not noted 
in that report.  

VA and private medical records dated from 2001 to 2008 report as 
history that the Veteran was diagnosed as having hepatitis C 
sometime between 1995 and 1998.  Private medical records show 
that in May 2003, liver function studies were all normal.  In 
June 2003, a liver sonogram was interpreted as normal.  A June 
2003 liver biopsy, however, demonstrated stage 1 fibrosis with 
focal areas of stage 2.  Subsequent records show the Veteran's 
ongoing treatment for hepatitis C.

A VHA opinion was obtained in April 2010 from the Chief of the 
Infection Diseases Section of a VA Medical Center (VAMC).  
Concerning infection through blood typing, the physician wrote 
that in the 1960s, it was standard practice in the military to 
use sterile needles and not to use the same needle to draw blood 
from multiple recruits.  Thus, it was highly unlikely that blood 
typing caused him to be exposed to the hepatitis C virus.  

As to transmission by air gun injections, the physician noted 
that the air guns used on multiple recruits were possibly a 
potential source of contamination.  It was highly unlikely that 
the vaccines themselves were contaminated with the hepatitis C 
virus.  He also noted that several conditions would have to be 
met to transmit the virus by this mechanism.  First, the face of 
the air gun would have to have blood on the surface, second, 
there would have to have been no attempt to remove blood from the 
device between patients, and third, at least one recruit 
immunized before the Veteran would have to have had an active 
hepatitis C infection.  The physician stated that though there 
are no data documenting the prevalence of hepatitis C in the 
general population at that time, presumably it was much lower 
than current levels, which can be as high as ten percent among 
Veterans.  He concluded that the likelihood of transmission in 
the 1960's would be far less than if the air gun were used in 
similar fashion today.  

He stated that though there are no studies that definitively 
implicate the air gun immunization method as a means of 
transmission of hepatitis C, it remains a possibility.  The 
preponderance of the data shows that shared needles from illicit 
IV drug abuse accounts for 50 percent of cases of hepatitis C.  
Blood transfusion prior to 1980 was a common mechanism of 
transmission; however, when specific screening for hepatitis C 
became available in the early 1990s, the rate of transfusion-
related hepatitis C dropped dramatically.  The physician also 
said that hepatitis C can also be acquired from the process of 
receiving a tattoo, and, less commonly, from sexual contact with 
a partner who is hepatitis C positive, although this rate of 
transmission is extremely low.  

The doctor said that the Veteran also received numerous 
immunizations other than the air gun immunizations between 1960 
and 1962, including polio (an oral vaccine), as well as tetanus, 
typhoid and cholera.  More likely than not these were all single 
needle injections using clean needles and consequently an 
unlikely source of hepatitis C acquisition.  

The Veteran underwent an emergent appendectomy in March 1961 at 
Geneva General Hospital.  The duration of the hospitalization was 
8 days.  The surgery was uneventful, and anesthesia records 
describe no evidence of blood loss or transfusion.  The operation 
lasted less than one hour.  There was no distinct statement that 
a transfusion was or was not given; however, because of the 
benign nature of the operation and the absence of significant 
blood loss during the operation, the doctor concluded that it was 
highly unlikely that he received blood transfusion.  Several 
months after the operation, he required surgical drainage of an 
abscess over the appendectomy scar, and apparently also developed 
an incisional hernia several months after the appendectomy.  

The doctor noted there was little evidence pertaining to the 
period from 1962 to 1992, although he apparently did not have 
tattoos, and had never used IV drugs, worked around sewage, or 
received a transfusion between the end of his service and 1992, 
when routine blood screening for hepatitis C became available.  

In 1999, blood tests confirmed that he was positive for hepatitis 
C.  In 2000, he received immunization for Hepatitis B.  In 2003, 
a liver scan performed at a private diagnostic center was 
interpreted as normal.  Liver function studies were all normal.  
He underwent a liver biopsy which demonstrated largely stage 1 
fibrosis with focal areas of state 2.  Thus, there is clear 
evidence that chronic hepatitis infection was present and that 
early findings of cirrhosis of the liver were manifest.  There is 
no evidence of treatment for hepatitis at this point.  

The physician stated that as of 2003, the Veteran had chronic 
hepatitis C infection and early cirrhosis.  Development of 
cirrhosis due to hepatitis C takes 25-30 years, and, thus, it is 
likely that he acquired the infection prior to 1973-1978.  He was 
on active duty from 1960 to 1962.  He commented that little is 
known of his activities, habits and potential risk factors from 
1962 to 1978.  

In terms of risk factors while on active duty he received no 
transfusions, he apparently had no tattoos, and most of the 
immunizations would not pose a risk of exposure to hepatitis C.  
Thus, while there are numerous risk factors that have been 
identified for acquisition of hepatitis C virus infection, the 
Veteran had none of these and fit into the 20-30% of patients 
with hepatitis C that had no obvious or identifiable source of 
infection.  

The doctor went on to state that the air gun immunization program 
does pose a risk for transmission of viruses such as hepatitis C.  
Clearly, most soldiers did not acquire hepatitis C via this 
procedure.  Undoubtedly, some did acquire infection, but this 
risk has never been measured and the risks could have been 
influenced by the operator, population of soldiers being 
immunized and possibly by the genotype of the hepatitis C virus.  
It is more likely than not that the Veteran did not acquire 
hepatitis C while performing official duties while on active duty 
in the military.  

The biological possibility of transmission of the hepatitis C 
virus by jet airgun injectors has been acknowledged by VA.  See 
VBA Fast Letter 04-13 (June 29, 2004).  The Board observes, 
however, that whether an event is "plausible" is a 
significantly lower threshold than the "equipoise" standard 
necessary to warrant a grant of the benefit.  See, e.g., Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998); Murphy v. Derwinski, 1 Vet. App. 78 (1996) (discussing 
"plausible" as the threshold for establishing a well-grounded 
claim).  In this regard, the VBA Fast Letter notes that there is 
no scientific evidence documenting any transmission of the 
hepatitis C virus with airgun injectors.  As pointed out in the 
VHA opinion, transmission in that manner would require (1) blood 
on the surface of the air gun face; (2) no attempt to remove 
blood from the device between patients; and (3) at least one 
recruit immunized before the Veteran (with the same injector) 
with an active hepatitis C infection.  In this case, the author 
of VHA opinion concluded that despite the potential for 
transmission by this method, it was more likely than not that the 
Veteran did not acquire the hepatitis C virus while on active 
duty.  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Medical expertise is necessary in this case to determine medical 
causation, as the answer to the question involves matters beyond 
personal observation.  There is no medical evidence which 
contradicts the VHA medical opinion.  The opinion itself was 
based on history provided by the Veteran, the evidence of record, 
and the knowledge and judgment of the author, a specialist in 
infectious diseases.  Significantly, there is no evidence that 
anyone injected prior to the Veteran had an active hepatitis C 
infection, even accepting that, as stated by the Veteran, a 
bloody air gun was used.  There is also no corroboration of the 
Veteran's statements that he was not exposed to any known risk 
factors post-service.  It is not, however, necessary to address 
the credibility of the Veteran's statements concerning risk 
factors, because the VHA opinion was based, in part, on the 
Veteran's history of no exposure to any known risk factors; the 
physician observed that the Veteran fit into the 20-30% of 
patients with hepatitis C that had no obvious or identifiable 
source of infection.  

The doctor also concluded that it was highly unlikely that he 
received a blood transfusion during his 1961 hospitalization, 
because of the benign nature of the operation and the absence of 
significant blood loss during the operation.  This outweighs the 
Veteran's recollection that he "got blood" during this 
procedure; in this regard, not only did this surgery transpire 40 
to 45 years before the first contemporaneous mention of the 
event, but he was under general anesthesia at the time, and, 
thus, would have no actual, first-hand knowledge of a 
transfusion.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-
1337 (Fed Cir. 2006) (lay evidence cannot be rejected solely 
because it was not reported contemporaneously to service, or 
noted in the service medical records; however, lay evidence may 
be discounted where appropriate).   

For the foregoing reasons, the weight of the evidence is against 
the claim for service connection for hepatitis C.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, the benefit 
of the doubt is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


